t c memo united_states tax_court john shackelford fairbanks petitioner v commissioner of internal revenue respondent docket no filed date john shackelford fairbanks pro_se thomas a vidano for respondent memorandum opinion goldberg special_trial_judge respondent determined a deficiency in petitioner's federal_income_tax of dollar_figure and an accuracy-related_penalty pursuant to sec_6662 of dollar_figure unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - - the issues for decision are whether petitioner was engaged in the trade_or_business of consulting in and if so whether petitioner is entitled to claim schedule c expenses relating to the consulting activity for the tax_year and whether petitioner is liable for an accuracy-related_penalty pursuant to sec_6662 some of the facts have been stipulated and are so found the stipulation of facts and the exhibits submitted at trial are incorporated herein by this reference at the time the petition was filed petitioner resided in san diego california in petitioner began working as an engineer for silicon systems silicon in orange county california and he was laid off from silicon in thereafter in the same year petitioner established fairbanks laboratories fairbanks as a sole_proprietorship to provide state-of-the-art consulting services to the communications industry in connection therewith petitioner eventually installed several computers and communication lines in his home petitioner’s first consulting contract in was with silicon his former employer in connection with the relocation of its manufacturing_facility petitioner earned dollar_figure in from his consulting activity and reported gross_receipts of dollar_figure and net profit of dollar_figure on schedule c attached to his federal_income_tax return during petitioner obtained a subcontracting consultant job with tv comm inc although petitioner earned dollar_figure as a consultant in and reported this amount as gross_receipts on schedule c he also reported a net_loss of dollar_figure for during petitioner attempted to find additional clients but was unsuccessful in petitioner was employed as a full-time engineer at pacific communication sciences inc pcsi working between and hours per week petitioner enrolled in graduate engineering courses at the university of california-san diego ucsd which were paid for by pcsi petitioner attended a graduate course at ucsd in the fall of and attended an additional two or three courses in electrical engineering per semester in petitioner continued to work full time at pcsi until date when he was laid off petitioner enrolled full time in ucsd's doctoral program in petitioner generated no income for his consulting activity for the and tax years petitioner was unable to provide consulting services in either or because of the long hours he worked at pcsi even though petitioner worked full time he attempted to find clients that he could accommodate taking into account his busy work schedule he was unsuccessful petitioner reported no gross_receipts from consulting q4e- activities in and on schedules c but reported dollar_figure dollar_figure and dollar_figure of net schedule c losses for the and tax years respectively on his schedule c attached to his federal_income_tax return petitioner reported no gross_receipts and claimed the following expenses advertising dollar_figure car truck expenses dollar_figure depreciation sec_179 dollar_figure supplies dollar_figure travel expense dollar_figure meals entertainment dollar_figure other expenses dollar_figure dollar_figure business use of home dollar_figure total expenses dollar_figure in petitioner obtained a consulting contract with l three communications a local aerospace company but was not paid until in a notice_of_deficiency dated date respondent determined that petitioner was not entitled to schedule c expenses of dollar_figure for the year in issue because he was not engaged in an activity for profit pursuant to sec_183 and failed to substantiate his claimed schedule c deductions respondent also determined that petitioner was entitled to additional itemized_deductions for real_estate_taxes and interest_expenses in the amount of dollar_figure for as an initial matter we deal with an issue raised by petitioner concerning respondent's conduct during audit and - - administrative appeal as we understand it petitioner contends that respondent acted in an unreasonable manner by failing to meet with him in a timely manner during the audit and administrative appeal process petitioner cites 87_tc_847 and asks this court for relief the don casey co case involved the award of costs and certain fees pursuant to sec_7430 and it is apparently under this section that petitioner seeks relief a motion for litigation and administrative costs under sec_7430 must be made pursuant to rule since the request for relief is premature and there is no motion pending at this time we need not address this matter sec_183 sec_162 allows deductions for ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business for a taxpayer to be engaged in a trade_or_business the taxpayer's primary purpose for engaging in the activity must be for income or profit and he must be involved in the activity with continuity and regularity see 480_us_23 if an individual engages in an activity without the objective of profit sec_183 generally limits allowable deductions attributable to the activity to the extent of gross_income generated by such activity see sec_183 - - whether a taxpayer is engaged in the activity for profit depends on whether he undertook this activity with an actual and honest objective of making a profit see 90_tc_960 affd without published opinion 899_f2d_18 9th cir whether a taxpayer had an actual and honest profit objective is a question of fact to be resolved from all relevant facts and circumstances see 72_tc_411 affd without published opinion 647_f2d_170 9th cir greater weight is given to objective facts than to a taxpayer's statement of intent see 84_tc_1244 affd 792_f2d_1256 4th cir sec_183 provides a rebuttable_presumption that a taxpayer is engaged in an activity for profit if the gross_income derived from the activity exceeds the deductions attributable to the activity for or more of the taxable years in a 5-year period petitioner contends that he qualifies for sucha presumption by arguing that fairbanks is only the latest ina series of businesses started in by petitioner and his ex- spouse deborah m fairbanks ms fairbanks while they were married beginning in ms fairbanks apparently conducted various profitable business activities which were eventually consolidated under the name integrative learning designs - petitioner contends that this court should view fairbanks as part of a continuing business_enterprise begun in and therefore take into account tax years prior to when considering fairbanks' history of profits and losses petitioner is attempting to attribute earlier schedule c profits purportedly reported by integrative learning designs to fairbanks' consulting activity and thereby qualify for the sec_183 presumption petitioner has failed however to establish any connection between the business activities of fairbanks and integrative learning designs petitioner started fairbanks in and its financial history therefore begins from that date since the gross_income derived from petitioner's consulting activity does not exceed the deductions attributable to his activity for or more of the taxable years in a 5-year period petitioner does not gualify for a sec_183 presumption since petitioner does not qualify for a presumption that he engaged in his consulting activity for profit under sec_183 we turn to sec_1_183-2 income_tax regs which provides the following nonexclusive list of factors which may be considered in determining whether an activity 1s engaged in with the requisite profit objective the manner in which the taxpayer carries on the activity the expertise of the taxpayer the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in --- - the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and elements of personal pleasure or recreation no single factor is controlling but rather it is an evaluation of all the facts and circumstances in the case taken as a whole which is determinative see weber v commissioner 103_tc_378 affd per curiam 60_f3d_1104 4th cir petitioner alleges that he conducted his consulting activity in a businesslike manner but this allegation is belied by the facts we note that petitioner did not keep contemporaneously written business or marketing plans petitioner did not keep income or expense projections for his consulting activity and failed to keep books_and_records detailing fairbanks' financial information and petitioner failed to maintain a separate checking account or separate finances for his consulting activity during the year in issue ’ additionally though petitioner was aware that fairbanks had generated no gross_receipts for the and tax years petitioner did not appreciably change his method of petitioner started a commercial checking account for fairbanks in --- - conducting the consulting activity petitioner did not alter his method of business or engage in new methods of finding prospective clients petitioner's only substantiated advertisement for the year in issue was an entry in the edition of the american electronics association directory petitioner conceded that he continued to buy new computer equipment every year despite fairbanks' mounting losses anda dearth of clients before the year petitioner started fairbanks petitioner had no experience as a computer consultant yet despite this lack of expertise petitioner failed to seek out expert business advice on how to conduct fairbanks as a profitable activity petitioner contends that he continually strove to gain expertise in the computer consulting field by reading books attending meetings and speaking with venture capitalists petitioner's testimony on this point however is vague petitioner also failed to establish that he expended significant time or effort in conducting the consulting activity during the year in issue at trial petitioner conceded that he was unable to provide consulting services in because of the long hours he worked at pcsi in addition to the time spent working for pcsi petitioner spent significant amounts of time at home with his children and attended engineering classes at ucsd -- - petitioner has also failed to establish that any of fairbanks' assets will appreciate in value petitioner claims that fairbanks' assets are its intellectual_property and not its computer equipment at trial petitioner claimed to have invented four devices while conducting his consulting activity petitioner consented to discuss only one invention at trial a remote-controlled pool heating unit petitioner explained that he would not discuss his other three inventions because he had not yet applied for patent protection ’ petitioner estimated that his pool heating unit would earn him dollar_figure milliion in profit once it was produced and marketed petitioner alleges that this invention alone sustains his contention that fairbanks' intellectual_property will appreciate in value petitioner however has failed to establish any connection between his consulting activity and his inventions indeed petitioner listed consulting as fairbanks' principal business on his schedule c for the tax years even if we accept petitioner's claim that fairbanks' assets are its intellectual_property and we further accept that petitioner's inventions are somehow connected to his consulting activity petitioner has still failed to establish that petitioner applied for patent protection for the pool heating unit in date over years after the year in issue fairbanks intellectual_property will appreciate in value petitioner conceded that he has never built a working prototype of the pool heating unit petitioner's forecast of million-dollar profits is therefore based upon mere speculation petitioner has also failed to produce any projected revenue stream studies or to substantiate the cost_of_producing even one remote-controlled pool heating unit petitioner's financial status also indicates a lack of profit_motive in his consulting activity from the record it is clear that the only year fairbanks showed a net profit was the first year fairbanks provided consulting services petitioner reported the following gross_receipts and net losses from fairbanks on schedule c for the tax years gross_receipts dollar_figure dollar_figure - - - - profit loss big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure petitioner also reported the following wage and capital_gains income for the tax years wages and dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure capital_gains the record clearly reflects that petitioner used large net losses from fairbanks to offset wage and capital_gains income in the context of sec_183 profit means an economic profit independent of tax savings see 81_tc_210 from to petitioner has reported net losses of only dollar_figure while generating a net profit of dollar_figure such a history of successive and consistent losses does not support petitioner's contention that he was engaged in a trade_or_business for profit for the year in issue substantial income from sources other than the activity particularly if the losses from the activity generate substantial tax benefits may indicate that the activity is not engaged in for profit especially if there are personal or recreational elements involved sec_1_183-2 b income_tax regs at trial petitioner expressed great satisfaction in owning the sophisticated computer hardware and software which he had purchased between and petitioner stated that he sometimes used the computers for personal reasons such as to interface with his children petitioner continued to buy new equipment every year even though fairbanks was consistently generating large losses these tax losses offset petitioner's wage and capital_gains income and in effect subsidized petitioner's yearly purchases of new and more sophisticated computer equipment in sum we find that petitioner did not conduct his consulting activity in a businesslike manner or with continuity and regularity for the tax_year on the basis of the record we find that petitioner did not engage in his consulting activity for profit and was not engaged in the trade_or_business of consulting in respondent is sustained on this issue schedule c expenses as stated above a taxpayer must show that he engaged in an activity with the objective of making a profit in order to deduct expenses_incurred under either sec_162 or sec_212 see 72_tc_411 affd without published opinion 647_f2d_170 9th cir where an activity is not engaged in for profit sec_183 allows deductions that are not dependent on profit objectives eg certain interest and state and local_taxes additional deductions are allowed under sec_183 as if the activity were engaged in for profit but such deductions are allowed only to the extent that gross_income from the activity exceeds deductions already allowed under sec_183 as stated above petitioner has failed to establish that he engaged in the consulting activity in with the objective of making a profit additionally petitioner failed to earn any gross_income in the consulting activity for the year in issue since petitioner earned no consulting income in he is unable to deduct any schedule c expenses pursuant to sec_183 and we need not address the substantiation issue sec_6662 a the last issue for decision is whether petitioner is liable for a penalty pursuant to sec_6662 sec_6662 a imposes a penalty of percent of the portion of the underpayment which is attributable to negligence or disregard of rules or regulations see sec_6662 negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances see 85_tc_934 the term disregard includes any careless reckless or intentional disregard sec_6662 no penalty shall be imposed if it is shown that there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to the underpayment see sec_6664 at trial petitioner failed to establish that he acted in good_faith with respect to his underpayment petitioner failed to comply with sec_183 and disregarded rules and regulations by deducting excessive losses for the tax_year on the basis of the record we hold that petitioner is liable for the accuracy-related_penalty under sec_6662 to reflect the foregoing decision will be entered for respondent
